Citation Nr: 0624916	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  99-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for cholelithiasis, status 
post cholecystectomy, sphicteroplasty, reflux gastritis and 
esophagitis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for cholelithiasis, status post 
cholecystectomy, sphicteroplasty, reflux gastritis and 
esophagitis, then rated 10 percent disabling.  By a July 2001 
rating decision, the RO increased the disability rating from 
10 to 30 percent disabling.  In June 2003, the veteran 
testified before the Board at a hearing that was held via 
videoconference from the RO.  In June 2004, the Board 
remanded the appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

In June 2004, the Board remanded the claim for the purpose of 
obtaining more recent VA medical records, and, specifically, 
reports of blood tests, from the VA Medical Center in New 
Orleans, Louisiana, and from the VA outpatient clinic in 
Baton Rouge, Louisiana.

It does not appear that these records were requested from 
either facility.  An additional remand is required in order 
to obtain these records.  38 C.F.R. §§ 4.2; 3.159(c)(2);  
Bell v. Derwinski, 2 Vet. App. 611 (1992);  Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the veteran's medical 
records, including records pertaining 
specifically to blood tests, from the 
VA facility in Baton Rouge, Louisiana, 
from September 2002 to the present.  
Additionally obtain records, including 
those pertaining to blood tests, dated 
from September 2002 to the present from 
the New Orleans, Louisiana VAMC.  If 
these records are no longer on file at 
the above-listed facilities, a request 
should be made for the same from the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased rating for cholelithiasis, 
status post cholecystectomy, 
sphicteroplasty, reflux gastritis and 
esophagitis, currently rated 30 percent 
disabling.  If further action remains 
adverse to the appellant, provide the 
veteran and her representative with a 
supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. ANDREW AHLBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






